MEMORANDUM **
Angel Salmeron-Contreras, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its previous order dismissing his appeal from an immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s February 2, 2005, order because the instant petition for review is untimely as to that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
Salmeron-Contreras has waived any challenge to the BIA’s May 17, 2005, order denying his motion to reconsider by failing to address that order in his opening brief. See id. at 1260 (holding that issues not addressed in the opening brief are generally waived).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.